DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 9/29/2021, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Reasons for Allowance
3.	Claims 1-9 and 19-29 are allowed.  
4.	The following is an examiner’s statement of reasons for allowance:  
5.	The closest prior art of record is H.Y Kuhl et al. (U.S Patent 3,049,135).
6.	Kuhl teaches an apparatus for washing shell eggs; comprising: an egg in-feed; an egg outlet, an egg conveyor extending in a longitudinal direction from the egg in-feed to the egg outlet and having a transverse direction that is perpendicular to the longitudinal direction and substantially horizontal, wherein the longitudinal and transverse direction defines a conveyor plane; and a washing zone including a washing unit, the washing unit comprising a plurality of liquid spray nozzles and a liquid distribution system for supplying a liquid to the liquid spray nozzles; wherein: a plurality of egg paths for guiding rows of eggs are defined in the longitudinal direction of the apparatus; the liquid spray nozzles are arranged in a plurality of rows extending in the longitudinal direction of the conveyor, and each row is arranged at a distance from the other rows in the transverse direction; the plurality of liquid spray nozzles comprises: a plurality of first liquid spray nozzles arranged above the conveyor plane, each first liquid spray nozzle being adapted to spray liquid in a first spray direction towards a first spray target axis, which is located in the conveyor plane at a first distance from the first liquid spray nozzle in the transverse direction, so that the first spray direction is inclined in relation both to vertical and to the conveyor plane; and a plurality of second liquid spray nozzles arranged above the 
7.	Kuhil fails to teach columns of first liquid spray nozzles and columns of second liquid spray nozzles are arranged alternately in the longitudinal direction along the same axis and fails to teach the plurality of first liquid spray nozzles is assembled in two or more rows and the plurality of second liquid spray nozzles is assembled in two or more rows, wherein the two or more rows of first liquid spray nozzles are arranged alternately with the two or more rows of second liquid spray nozzles in the transverse direction.  
8.	Thus, the prior art of record does not fairly teach or suggest an apparatus for washing shell eggs as in the context of claims 1 and 21.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714